     Case 2:18-cv-00340-KJM-DB Document 110 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MAHER CONRAD SUAREZ,                              No. 2:18-cv-0340 KJM DB P
12                         Plaintiff,
13             v.                                          ORDER
14       KATHLEEN ALLISON,1 et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On December 1, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Neither party has filed

23   objections to the findings and recommendations.

24            The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26
     1
27      Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kathleen Allison, the Secretary
     of the California Department of Corrections and Rehabilitation, is substituted as the proper
28   respondent.
                                                       1
     Case 2:18-cv-00340-KJM-DB Document 110 Filed 02/24/21 Page 2 of 2


 1   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 2   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 3   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 4   supported by the record and by the proper analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations filed December 1, 2020, are adopted in full;
 7          2. Plaintiff’s motion to substitute a party (ECF No. 108) is granted;
 8          3. The administrator of Captain Dawn Melton’s estate, Tayler Melton, is substituted for
 9   deceased defendant Dawn Melton; and
10          4. This matter is referred back to the assigned magistrate judge for all further pretrial
11   proceedings.
12   DATED: February 23, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
